DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 7/25/2021 have been entered.
2. Claim 25 has been cancelled.
3. Claims 26-29 are new.
4. Claims 1-24 have been amended.
5. The objections to claims 1-24 are withdrawn in view of Applicant’s amendments to the claims.
6. In view of Applicant’s amendments, the 35 USC 112(b) rejections are withdrawn over claims 1, 3, 7 and 9. The rejection over claim 25 is moot in view of Applicant cancelling said claims.
7. Claims 1-24 and 26-29 are examined in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 remain provisionally rejected and new claims 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-86 of copending Application No. 16/422,086 (reference application) for reasons of record in the Non-Final Office Action mailed on 3/26/2021 (and repeated below). Although the claims at issue are not identical, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that they would like the rejection to be held in abeyance until such time allowable subject matter is identified.
Examiner’s Response
While Applicant’s argument has been fully considered the rejection is maintained for the reasons of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 remain rejected and new claims 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a method of implanting a patch graft in one or more of a subject’s intestines, liver or pancreas comprising:
(a) providing patch graft comprising:
(i) a hydrogel comprising a mixed population of mesenchymal stem cells (MSCs) and biliary tree stem cells (BTSCs) and
(ii) a biocompatible, biodegradable backing which inhibits migration of the mixed population of cells away from the intestine and through the backing,
	(b) implanting the patch graft at a target site in the subjects intestines, liver and/or pancreas, and
	(c) allowing the cells of the patch graft to incorporate into the intestine, liver and/or pancreas,
does not reasonably provide enablement for a method of treating a subject with a gastrointestinal disease or disorder using a patch graft comprising an early lineage stage cell capable of expressing MMPs and any other cell type.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is ''undue'' (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
The breadth of the claimed invention encompasses treatment of any gastrointestinal disease or disorder using a patch graft comprising a mixed population having two or more cell types, at least one of which is at an early lineage stage that is capable of expressing MMPs and any other cell type.
Whereas the nature of the invention is a method of implanting a patch graft in one or more of a subjects intestines, as set forth below, the skilled artisan would find the claimed invention unappreciable for its entire breadth.
	Working Examples
	The specification teaches one working example (Example 1) and several prophetic examples (Examples 2-5). Regarding example 1, the specification teaches a method of implanting a patch graft comprising early stage MSCs (and just MSCs) and BTSCs onto the liver and pancreas of recipient swine in a porcine model of patch graft validation (pgs. 70-87 and detailed in Fig. 1A, reproduced below). 

    PNG
    media_image1.png
    662
    428
    media_image1.png
    Greyscale

	Specifically, the specification teaches:
“Within a week, patch grafts of BTSCs/ELSMCs organoids resulted in remodeling of the organ capsule and adjacent lobules followed by a merger of host and donor cells (FIGS. 3-
5, 7). Finger-like extensions of donor cells extended into the hepatic lobules of the host tissue; in parallel, host cells extended into HAs of the grafts (Fig 4). In the case of the pancreas, the graft was wedged between the pancreas and the duodenum, and by one week post-surgery, engraftment of donor cells occurred both into the pancreas and into the Brunner’s glands of the submucosa of the duodenum (FIG. 6). Integration of the cells within large regions of the liver (or the pancreas) was completed by 2 weeks by which time the layers of HAs had been mostly resorbed; donor cells had lineage restricted into adult hepatic parenchymal fates, both cholangiocytic and hepatocytic (FIG. 5) or into pancreatic fates (FIG. 6).
By 3 weeks, the HA layers were resorbed entirely, leaving only the backing. This correlated with reappearance of the organ capsule and of the histological structure of the tissue near to the capsules (FIGS. 3, 5, 6) or of the pancreatic capsule and of the pancreatic histological structures (FIG. 6). In pancreas, mature cells were identified by functional markers that included insulin for islet cells (beta cells) and amylase for acinar cells. Engraftment efficiency for both the liver and for the pancreas was close to 100% by a week, since all donor cells identified were found to be viable and within the liver or pancreas; not in the remnants of the grafts above the organ capsules; and with negligible or no evidence of ectopic cell distribution in other organs (e.g. lung).” (pg. 84 line13 bridge pg. 85 line 1).
However, while the specification teaches successful implantation of a patch graft comprising MSCs/BTSCs into the liver and pancreas of pigs, this does not enable the claimed invention for its entire breadth.
Teachings in the Art
Specifically, the claimed method is drawn to treating any gastrointestinal disease or disorder using recited patch graft. Further, the claims encompass any combination of cells, wherein at least one of the cell types is capable of expressing MMPs and the other cell type can be of any species of cell. 
Regarding the breadth of the gastrointestinal diseases this encompasses peptic ulcers, acid reflux/GERD, gallstone pancreatitis, hemorrhoids, colon cancer and Crohn’s disease. While the specification prophetically contemplates treating liver disease, pancreatic disease, kidney disease and GI disease (Examples 2-5) using the claimed patch graft, the skilled artisan would find that the breath of gastrointestinal disease or disorder as embraced by the claims would be unpredictable to treat using the claimed patch graft. 
While the specification has clearly shown that implanted tissue can grow into target tissue in the liver and pancreas, this does not teach or enable the breadth of gastrointestinal disease and disorders. Specifically, there are three issues of enablement regarding the claimed invention: 1) the species of cells implanted, the role of MMPs expressed/secreted and the species of gastrointestinal diseases or disorders. 
Regarding the species of cells, the claims encompass two or more cell types that will be in the patch graft with at least one of these cell types being capable of expressing and/or secreting MMPs and the other species of cell(s) can be of any cell type. The skilled artisan would find that these other species of cells encompasses neurons, white blood cells, red blood cells, adipocytes, macrophages and T-cells. Neither the art nor the specification teaches any nexus between cells such as neurons, white blood cells, red blood cells, adipocytes, macrophages and T-cells and the restoration of some intestinal function as embraced by the claims. The specification has only taught that ELMSCs or MSCs in combination with BTSCs were sufficient and enabled to grow new tissue at the target site of implantation of the patch graft.
The specification teaches that success of the MSC/BTSC combination was in part due to the expression/secretion of multiple types of MMPs (MMP1, 2, 7, 14 and 15) (see pg. 87 lines 12-20 for example). However, MMPs are not only produced by just MSCs, but rather by a variety of cell species and such that the produced MMPs have significantly variable effects from tissue remodeling. For example, Nagase et al. (2006, Cardiovascular Res., Vol. 69, pgs. 562-573) teaches the biological effect for many species of MMPs in Table 1 (reproduced below).

    PNG
    media_image2.png
    846
    868
    media_image2.png
    Greyscale

	Specifically, Nagase teaches “Matrix metalloproteinases (MMPs), also called matrixins, function in the extracellular environment of cells and degrade both matrix and non-matrix proteins. They play central roles in morphogenesis, wound healing, tissue repair and remodelling in response to injury, e.g. after myocardial infarction, and in progression of diseases such as atheroma, arthritis, cancer and chronic tissue ulcers” (Abstract lines 1-3). Thus Nagase teaches that MMPs have multiple roles, i.e. wound healing and tissue repair, but also in the progression of diseases such as cancer and chronic tissue ulcers. Thus the source of the MMPs, (i.e. cell species) is significant to the enablement of the claimed invention. Using a cell species which secretes MMPs which promote cancer would not restore some intestinal function, rather MMPs which promote tissue repair and remodeling would be of significant to the claimed method. In this regard, the specification only teaches that ELMSCs/MSCs and BTSCs are enabled for the expression/secretion of MMPs related to tissue remodeling as embraced by the claims. 
	Further, the art teaches the role of MMPs on MSCs in tissue remodeling. Specifically, Almalki et al. (2016, Stem Cell Res. and Therapy, Vol. 7(129), pgs. 1-12) teaches “Mesenchymal stem cells (MSCs) have great potential as a source of cells for cell-based therapy because of their ability for self-renewal and differentiation into functional cells. Moreover, matrix metalloproteinases (MMPs) have a critical role in the differentiation of MSCs into different lineages. MSCs also interact with exogenous MMPs at their surface, and regulate the pericellular localization of MMP activities. The fate of MSCs is regulated by specific MMPs associated with a key cell lineage. Recent reports suggest the integration of MMPs in the differentiation, angiogenesis, proliferation, and migration of MSCs.” (Abstract lines 1-6).
	However, the art teaches that other cells types such as B-cell and neutrophils secrete MMPs which promote inflammation and tissue degradation. For example, Meland et al. (2006, Int. Immunol., Vol. 18(9), pgs. 1355-1362) teaches that B cells secrete MMP-9 and that “MMP-9 is stimulated by inflammation and has an important pathological role in many clinical disorders such as cancer and autoimmunity. In several B cell malignancies, MMP-9 levels are correlated with the disease prognosis” (see Abstract and pg. 1360 col. 2 parag. 3 lines 1-4). Similarly, Parks et al. (2004, Immunology, Vol. 4, pgs. 617-629) and Ong et al. (2017, J. Neuroinflammation, Vol. 14, pgs. 1-12) teaches that MMPs have a broad role in inflammation as both a defensive mechanism as well as a tissue degradation mechanism. 
	Thus the skilled artisan would find that both the species of cell which expresses/secretes the required MMP and the species of MMP are significant to the enablement of the claimed invention. The breadth of cells encompassed by the claims as well as the species of MMPs is such that the combination of cells and produced MMPs could have no effect on intestinal function or a deleterious effect on intestinal function. The art and the specification support that ELMSCs/MSCs combined with BTSCs enable a patch graft to incorporate into target intestine, pancreas and liver.
	Regarding the breadth of gastrointestinal diseases or disorders, the skilled artisan would also find the claimed invention unpredictable. For example, the art teaches that a gastrointestinal disease such as peptic ulcer disease has an etiology which would not be treated by growing new tissue via an implant. Specifically, Malik et al. (2021, Peptic Ulcer Disease, NCBI Bookshelf, pgs. 1-8) teaches that peptic ulcer disease is most commonly caused by H. pylori infection or the use of NSAIDs (see Etiology) and that treatment of peptic ulcer disease requires a combination of antibiotics and proton pump inhibitors (pg. 5, Medical Treatment). Thus, the skilled artisan would find that a gastrointestinal disease such as peptic ulcer disease would not benefit from the growth of new tissue via a graft patch since the underlying etiology is the growth of ulcers which are potentiated by bacteria and NSAIDs. 
	Similarly, the skilled artisan would find that gastrointestinal diseases such as Crohn’s disease and ulcerative colitis would not be treated by the claimed patch graft. Specifically, Ranasinghe et al. (2021, Crohn’s Disease, NCBI Bookshelf, pgs. 1-7) teach that Crohn’s disease is an immunologically mediated (autoimmune disorder) inflammatory disease of the gastrointestinal tract (see pg. 1 Continuing Education Activity). Specifically, Ranasinghe teaches that “The pathophysiology is multifactorial and involves genetic predisposition, infectious, immunological, environmental, and dietary. The characteristic transmural inflammation can include the entire GI tract from mouth to the perianal area; although most frequently involve terminal ileum and right colon” (pg. 2 Pathophysiology, lines 1-3). Thus, the skilled artisan would find that a gastrointestinal disease such as Crohn’s disease would not benefit from the growth of new tissue via a graft patch since the underlying pathology is autoimmune inflammation which can exist over the entire GI tract.
	The art continues to teach that the gastrointestinal disease chronic diarrhea has multiple causes such as celiac disease (immune-mediated reaction to gluten), medications (over 700 medications) and lactose intolerance (see Descoteaux-Friday et al., 2021, NCBI Bookshelf, pgs. 1-11). Again, the skilled artisan would find that a gastrointestinal disease such as chronic diarrhea would not benefit from the growth of new tissue via a graft patch since the underlying etiology/pathology results from multiple distinct causes such as taking a medication or response to gluten digestion.
	As set forth above, while the specification prophetically contemplates treating liver disease, pancreatic disease, kidney disease and GI disease, the specification nor the art provides a teaching or nexus regarding how growing new tissue via a patch graft would treat liver or pancreatic disease such as liver cancer or pancreatic cancer. In the cases of cancer, the skilled artisan would appreciate that the underlying pathology is uncontrolled cellular growth which is the hallmark of cancer, which must be arrested to provide treatment. The skilled artisan would find that implanting and growing new tissue into a cancerous organ such as the pancreas or liver may not provide any treatment at all towards the underlying disease such as pancreatic cancer.
	Conclusion
	While the specification teaches the successful implantation of a patch graft into organs such as the liver and pancreas, this does not enable the claimed method for its entire breadth of treating any gastrointestinal disease or disorder. As set forth above, the breadth of gastrointestinal disease/disorder, MMP and species of cell are all issues of enablement for the claimed method. The species of cells implanted is significant for the enablement of implanting the claimed patch graft, since the implant “grafts” into the target tissue through the expression and/or secretion of MMPs, which as set forth above are distinct in function depending on the cell source. Further, the species of gastrointestinal diseases and/or disorders is broad and encompasses diseases/disorders which have no nexus with a patch graft and thus would not be provided any benefit or treatment of an implanted patch graft as embraced by the claims.
	Accordingly, the skilled artisan would require an undue amount of experimentation without a predictable degree of success to practice the claimed method for its entire breadth and thus limiting the claimed method to the scope set forth above is proper.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that the present specification demonstrates that the patch graft as recited by the present claims can successfully be used for engrafting cells into the liver and pancreas in Example 1. Accordingly, the present specification provides sufficient disclosure to enable a person of ordinary skill in the art to use the patch graft for engrafting cells into any internal organ for treating a disease or disorder in the internal organ without undue experimentation. The present claims recite all necessary feature of a patch graft shown in the specification to successfully engraft cells into a target tissue, which is sufficient to satisfy the enablement requirement.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. The rejection of record has set forth three issues of enablement regarding the claimed invention: the species of cells implanted, the role of MMPs expressed/secreted and the species of gastrointestinal diseases or disorders. None of Applicant’s arguments or amendments address these issues of enablement set forth in the rejection of record. The claimed invention remains significantly broad regarding the species of gastrointestinal disease or disorders to be treated by a patch graft and the rejection of record set forth specific teachings in the art regarding the unpredictability of the species of implanted cells and the role of MMPs to facilitate treatment through a patch graft. While Applicant makes the argument that the specification provides sufficient disclosure to enable a person of ordinary skill in the art to use the patch graft for engrafting cells into any internal organ for treating a disease or disorder in the internal organ without undue experimentation, the art of record teaches that significant unpredictability remains to practice the claimed invention for its entire breadth. Accordingly, the rejection of record in maintained.
Conclusion
No claims are allowed. The claims are free of the prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/Thaian N. Ton/Primary Examiner, Art Unit 1632